DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species D, directed to figures 9 and 10, in the reply filed on 18 January 2020 is acknowledged.  In response, Applicant has canceled claims 9-11, which were drawn to a nonelected species.  
Claim Objections
Claims 1, 3, and 5 are objected to because of the following informalities:  in line 7 of claim 1, “the” before “diameter” should be replaced with --a--; in line 22 of claim 1, “output” should be replaced with --outlet--; in line 2 of claim 3, “a of” should be deleted; in line 7 of claim 5, “senor” should be replaced with --sensor--; in line 9 of claim 5, “atomized” should be replaced with --atomizer--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as being indefinite because it is unclear whether the siphon type essence diffuser includes “an atomizer plate”, “a nozzle cover”, and “an essence oil container” having “a bottle port”.  The claim initially recites limitations to these structures within a functional limitation (see lines 8-9 and 11-12), which is not interpreted to be a positive recitation of the structures but only to further limit the structures that must be capable of performing the recited function.  But, the claim also further recites limitations to the arrangement of the diffuser that do positively require these structures (see lines 16-17, “one end of the cotton bar is pressed against a backside of the atomizer plate”; and lines 19-20, “a plug…is disposed on the bottle port of the essence oil container”).  For the purposes of examination, these elements will be assumed to be required by the claim since this appears to be consistent with the preamble, which is directed to a “diffuser”, and with the disclosed invention.   
Claims 2-8 are rejected for depending from indefinite claim 1.  
Claim 4 is rejected as being indefinite because the term “tightly" is subjective and does not particularly and distinctly limit the metes and bounds of the claim.  The term "tightly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this claim, the term "tightly" describes the manner in which the screws can be fixed to the hole locking positions; however, what one of ordinary skill in the art might consider to be “tight” or “secure”, another having ordinary skill in the art might not.  Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention.  See 2173.05(b)IV.
Claim 7 is rejected as being indefinite because the terms “small” in line 2 and “tight" in line 4 are subjective and do not particularly and distinctly limit the metes and bounds of the claim.  The terms “small” and "tight" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al. (US 2016/0107186) in view of Nanda et al. (US 2019/0283067) and Valbona et al. (US 3,864,080).
Regarding claim 1, Chao discloses a siphon type essence diffuser (1) having block-preventing and leakage-preventing capabilities, comprising an outer shell (11) and a universal atomizer connector (14), contained therein (fig. 1), 
wherein the universal atomizer connector is formed integrally into a tube piece (fig. 1), having a first end (fig. 2 - at 15) and an opposite second end (fig. 2 - at 16), an essence oil supply channel (fig. 2 - interpreted to comprise elements 15, 1412, 1411, 112) is disposed between the first end and the 
on the universal atomizer connector is disposed a siphon essence oil supply mechanism, formed by a support sleeve tube (1631) and a cotton bar (162) sleeved therein (par. 29), one end of the cotton bar is pressed against a backside of the atomizer plate (par. 29, 36; fig. 2), and the other end of the cotton bar is extended inward into the essence oil supply channel to absorb essence oil (par. 29, 36; fig. 2). 
Chao does not disclose first, that the seal ring inside the tube piece at the first end is rubber, or second, a plug for preventing back leakage is disposed on the bottle port of the essence oil container, on one end of the plug is disposed a sleeve tube, and on the other end of the plug is disposed a cover plate, on which an outlet hole extending inward, and a movable bead is disposed in the output hole; and a push pin is disposed in the tube port at the first end of the universal atomizer connector, to press against the movable bead to control essence oil output of the essence oil container. 
Regarding the first, Nanda teaches a diffuser (fig. 8, 9) with a connector (32) having a rubber sealing surface (40, see par. 52).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the seal ring of the diffuser of Chao to comprise rubber material, as taught by Nanda, since this was a known material for use in this application.  
Regarding the second, Valbona teaches a siphon type essence diffuser (fig. 3) comprising a universal atomizer connector (10) formed integrally into a tube piece (figs. 2, 3 - element 16 is generally 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the diffuser of Chao to include a plug for preventing back leakage disposed on the bottle port of the essence oil container and configured as taught by Valbona since this would enable a user to control the flow of essence from the container to the siphon essence oil supply mechanism (see Valbona col. 3, ln. 20-23) and to thereby stop diffusion of the essence when desired.  
Regarding claim 3, Chao in view of Nanda and Valbona discloses the diffuser described regarding claim 1, and further wherein the outer shell is one of the following shapes: a cylindrical body, a column body, a round block body, and a block body (fig. 1).
Regarding claim 4, Chao in view of Nanda and Valbona discloses the diffuser described regarding claim 1, and further wherein the nozzle cover is provided with a protrusion hole plate, and at least two hole locking positions are disposed respectively on two opposite sides of the nozzle cover, and respectively on two opposite sides of the outer expansion ring, for screws to lock and fix tightly, as indicated in the annotated figure below.
Regarding claim 6, Chao in view of Nanda and Valbona discloses the diffuser described regarding claim 1, and further wherein on the outer shell is further disposed with a DC power insertion hole and a USB insertion hole (20, see par. 32 and fig. 1 - it is further noted that since a USB plug provides DC power 
Regarding claim 8, Chao in view of Nanda and Valbona discloses the diffuser described regarding claim 1, and Valbona further teaches wherein an inner side end of the push pin is fixed in a bottom portion of the essence oil supply channel (figs. 4, 6).

    PNG
    media_image1.png
    622
    512
    media_image1.png
    Greyscale

Annotated Figure 3 of Chao
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Nanda and Valbona, and further in view of Sipinski (US 8,668,115).
Chao in view of Nanda and Valbona discloses the diffuser described regarding claim 1, and further wherein the outer shell is adapted to receive and cover the universal atomizer connector (fig. 2, 3), and the outer shell further includes a circuit board (13) connected thereto (fig. 3), a placement port is disposed on the outer shell corresponding to the first end of the universal atomizer connector (fig. 1), and an ejection port disposed on the nozzle cover corresponding to the second end of the universal atomizer connector (fig. 1), an operation switch (12) is disposed in the outer shell (fig. 1) and connected to the circuit board to control operations of the atomized plate (par. 34, 35).
Chao in view of Nanda and Valbona does not disclose a sensor switch.  
Sipinski teaches a diffuser (40, see fig. 2) having a circuit board (22), an operation switch (30a), and a sensor switch (28), wherein the operation switch and the sensor switch are both connected to the circuit board to control operations of the diffuser (col. 3, ln. 39-42).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the diffuser of Chao in view of Nanda and Valbona to further include a sensor switch connected to the circuit board to control operations, as taught by Sipinski, since this would enable the diffuser to automatically operate in response to the presence of a person (Sipinski col. 5, ln. 1-6 and figs. 5, 6).  
Allowable Subject Matter
Claims 2 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art does not disclose a diffuser having a T-shaped support sleeve and a spring disposed around the support sleeve that presses against an end of the support sleeve and against a bottom of the supply channel.  Regarding claim 7, the prior art does not disclose a plug with a venting hole, a tapering insertion guidance port, and a plurality of seal rings.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zlotnik et al. (US 2008/0290186), Zlotnik et al. (US 5,238,187), and Myers (US 2,201,784) all disclose diffusers having elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752